 In the Matter of MAINE CENTRAL TRANSPORTATION Co., EMPLOYERandAMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY, ANDMOTOR COACH EMPLOYEES OF AMERICA, A. F. L., PETITIONERCaseNo.1-RC-5599.Decided November 12,1948DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in thiscase,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the intervening unions, Brotherhood of Rail-road Trainmen (herein called the BRT) and International Associationof Machinists (herein called the IAM), are labor organizations claim-ing to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within themeaning ofSection 9(c) (1) and Section 2 (6) and (7) of the Act."4.The appropriate units :The Petitioner seeks a single system-wide unit of bus operators,mechanical employees, and ticketsellersemployed by the Employer.*Chairman Herzog and Members Houston and Gray.1The Employer and the BAT are parties to a collective bargaining contract effectiveAugust 30,1947,for a 1-year period,and automatically renewable from year to year inthe absenceof notice to modify or terminate given 60 days prior to the termination date.The BRT asserts this contract as a bar to the present proceeding.The Petitioner gavenotice of its claim to representation by letter to the Employer dated June 26, 1948, andfiled its petition herein July 2, 1948.We find no merit in the contention of the BRT.Matter of Hawasian Dredging Company,Limited,72N. L.R. B. 1378,and cases citedtherein.80 N. L. R. B., No. 58.281 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe BRT and the IAM contend that separate units for bus operatorsand mechanical employees are appropriate, and argue that the bargain-ing history precludes establishment of the unit sought by the Peti-tioner.The Employer takes no position with respect to the unit place-ment of bus operators and mechanical employees, but contends thatticket sellers should not be included in any unit found appropriate.Neither the BRT nor the IAM seeks to represent ticket sellers,The Employer provides passenger bus transportation service be-tween communities in Maine, New Hampshire, and Canada, and em-ploys approximately 67 bus operators, 37 mechanical employees, and 3ticketsellers.The bus operators pick up their busses at and operatefrom Portland, Lewiston, Augusta, and Bangor, Maine, and a numberof smaller communities; the mechanical employees work in garages lo-cated in the 4 named cities; and the ticketsellers areemployed onlyat Lewiston.At Lewiston all three groups of employees, and at Bangor the busoperators and mechanical employees, are under common local super-vision.At Portland and Augusta, however, the bus operators andmechanical employees are under separate local supervision.In emer-gencies,mechanical employees act as bus operators.Conditions ofemployment of all three groups are substantially similar.Since about 1933, the bus operators have been represented in a sepa-rate unit by the BRT. Since 1945, and as the result of a consent elee.-tion conducted by the Board in November 1944, the mechanical employ-ees have been representedin a separateunit by the IAM 2 Prior tothat time the mechanical employees had been represented in a separate,unit by the Petitioner.The ticketsellershave never been represented,for collective bargaining purposes.3In view of the factors pointing toward the common interests ofthe groups here involved,4 but considering the contrary factors point-ing toward the separation of their interests,5 and in line with our pastdecisions in cases involving public motor bus companies in which wepermitted the employees involved to indicate their preferences as to2 By letter,dated April 17, 1948, the IAM terminated its then existing contract withthe Employer as of June 27, 1948.'In addition to the normal functions associated with their title, the ticket sellers actas baggage agents and information clerks.We find that the ticket sellers are an integralpart of the Employer's operations,and that their work is interrelated with that of the em-ployees in the other two groups.SeeMatter of PennsylvaniaGreyhound Lines, at al.,3 N. L. It. B. 622, 634;Matter ofRichmond Greyhound Lines, Inc.,52 N. L. R. B. 1532,65 N. L R B. 234;Matter of Central Greyhound Lines, Inc.,55 N. L. It. B. 504.4Particularly the general integration of the Employer's operations,the common super-vision in certain local areas, and the similarity of conditions of employment.SeeMatterofWentworth Bus Lines,Inc.,51 N. L. It. B. 1345, and cases cited therein ;Matter of St.Louis Public Service Company,77 NL.R B. 749;Matter of Amarillo Bus Company, 78.N. L. It. B.1103 ; and cases cited in footnote 3, supra5Particularly the history of successful collective bargaining in separate units for the-bus operators and mechanical employees. MAINE CENTRAL TRANSPORTATION CO.283bargaining units,6 we find that the bus operators, the mechanical em-ployees, and the ticket sellers may, within the meaning of Section 9(b) of the Act, constitute either a single combined unit, or three sepa-rate appropriate units.Accordingly, we shall direct that separateelections be held among the following voting groups :1.All bus operators employed by the Employer, excluding super-visors as defined in the Act;2.All mechanical employees employed by the Employer, excludingsupervisors as defined in the Act;3.All ticket sellers employed by the Employer, excluding super-visors as defined in the Act.We shall, however, make no final unit determination at this time,but shall first ascertain the desires of these employeesas expressedin the elections.If a majority in each group vote for the Petitioner,they will be taken to have indicated their desire to constitute a singlecombined unit.7DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in each of the voting groups described in para-graph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine :(1)Whether or not the employees in group 1, above, desire to berepresented, for purposes of collective bargaining, by Amalgamated0Matter of Jersey City & LyndhurstBus Company,49 N. L.R. B. 1087;Matter of IiiiniCoach Company,72 N. L. R. B. 408;Matter of Auto Interurban Company,73 N. L R. B.214;Matter of Texas of PacificMotor Transport Company,77 N.L.R. B. 87;and casescited in footnote3,supra.4The Petitioner,in any or all of the elections herein,or the IAM in the election amongvoting group 2, may,upon its prompt request to,and approval thereof by,the RegionalDirector,have its name removed from the ballot. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociation of Street, Electric Railway, and Motor Coach Employeesof America, A. F. L.; 8(2)Whether the employees in group 2, above, desire to be repre-sented, for purposes of collective bargaining, by Amalgamated As-sociation of Street, Electric Railway, and Motor Coach Employees ofAmerica, A. F. L., or by International Association of Machinists, orby neither;(3)Whether or not the employees in group 3, above, desire to berepresented, for purposes of collective bargaining, by AmalgamatedAssociation of Street, Electric Railway, and Motor Coach Employeesof America, A. F. L.9 As the BAT has not complied with Section 9 (f) and(h) of the amended Act, its namewill not be placed on the ballot.